Citation Nr: 0310234	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded this case for 
additional development and due process procedures in November 
2001.  The case has now been returned for adjudication.


REMAND

There appears to be some confusion regarding the veteran's 
current address.  On his VA Form 9, dated in April 2001, the 
veteran listed his address on [redacted]] in [redacted]], 
Louisiana.  After the November 2001 Board remand, however, 
the RO sent the veteran letters at an address on [redacted]] 
Avenue in New [redacted]], Louisiana.  

The Board also notes that the [redacted]] address was used 
to notify the veteran in scheduling a March 2002 VA 
examination.  This examination, however, was canceled for 
incorrect jurisdiction; there was a notation that the veteran 
had moved to New Orleans.  Thereafter, the RO used the 
[redacted] address to contact the veteran - including 
to schedule a June 2002 examination to which he did not 
report.  The Board cannot find a report of a change of 
address of record to indicate such change of address from 
[redacted] to [redacted].  Although the record 
does not show that any of the communications sent to the 
veteran at the [redacted] address have been returned 
by the post office, neither does the record contain any 
communication from the veteran concerning this appeal since 
April 2001.

The record does contain, however, the veteran's application 
for adaptive motor vehicle equipment received by the RO in 
April 2002.  In this application, he lists his address on 
[redacted]] Road in [redacted]], Louisiana.  The RO has not attempted 
to contact the veteran at this address to schedule the 
examination.

As this remand includes the scheduling of an examination, the 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  Confirm the veteran's current mailing 
address.

2.  After his address is verified, the 
veteran should be afforded a VA 
compensation and pension examination to 
determine the nature and extent of the 
veteran's disabilities.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
state whether the veteran has service-
connected loss of use of one lower 
extremity together with residuals of 
service-connected organic disease which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




